Montgomery App. No. 14949. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Decision & Entry filed August 27,1996, as follows:
“This matter comes before the court upon the appellant’s motion to certify the existence of a conflict between the judgment of this court rendered in this case on July 19, 1996, and the judgment of the Eleventh District Court of Appeals in Nelson v. Ford Motor Co. [ (1996), 108 Ohio App.3d 158, 670 N.E.2d 307], The appellant asserts, and we agree, that our judgment is in conflict with the judgment in Nelson, supra.
« * * *
“The issue presented is whether an Ohio tort law claim of defective design based upon the absence of an airbag in a manufactured automobile is preempted by the National Traffic & Motor Vehicle Safety Act of 1966 found at 15 U.S.C. § 1381 et seq. (‘the Safety Act’). In Nelson, the Eleventh District Court of Appeals found that ‘no airbag’ tort claims are neither expressly nor impliedly preempted by the federal law. Conversely, we have found that the ‘no airbag’ claim is impliedly preempted by the Safety Act.
« * * *
“We find that there is a conflict between our judgment in this case and the judgment in Nelson. The motion to certify is GRANTED. The question certified to the Supreme Court of Ohio for review and final determination is as follows:
“Is a ‘no airbag1 claim brought under Ohio’s tort law preempted by the National Traffic & Motor Vehicle Safety Act found at 15 U.S.C. § 1381 et seq.?”
Sua sponte, cause consolidated with 96-2006, infra.